Citation Nr: 1454981	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-42 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea with fatigue (claimed due to Gulf War environmental hazards).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

A review of the Veteran's electronic Virtual VA folder reveals that all documents in this folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed sleep apnea while in service.  He asserts that he had symptoms of interrupted sleep, breathing problems and snoring during service.  He testified that he was not checked out for sleep apnea and the in-service clinicians incorrectly attributed his sleep apnea symptoms to other causes such as the side effects of psychiatric medications.  

A review of the service treatment records (STRs) reveals many references to sleep disturbance, fatigue, and sleepiness.  The post service medical records show that the Veteran received a diagnosis of sleep apnea in September 2007, less than a year after discharge from service.  The record contains no medical opinion regarding whether the current diagnosis of sleep apnea is related to the sleep issues recorded during service.  It appears that the Veteran had been scheduled for a VA medical examination in Denver, Colorado for his sleep apnea in November 2007.  However, the record indicates that the Veteran had already moved to Florida.  He has not been provided the opportunity for a VA medical examination for his sleep apnea in Florida and he should be provided such.   

In November 2014, the Social Security Administration (SSA) informed VA that the Veteran's SSA medical records were unavailable because they had been destroyed.  The Veteran must be notified that such records are unavailable and that the Veteran is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

2.  Send a letter to the Veteran, pursuant to 38 C.F.R. § 3.159(e), explaining that SSA notified VA that the Veteran's SSA records were unavailable because they had been destroyed.  The Veteran should be informed that he should provide such records is he has copies of them, and that he is ultimately responsible for providing the evidence.

3.  When the above has been accomplished, afford the Veteran an appropriate sleep apnea examination.  The claims folder must be made available to the examiner.  All necessary studies and tests should be conducted.  The examiner should describe and diagnose any current sleep apnea disability found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea disability had its clinical onset during active service or is otherwise related to service.  In providing this opinion, the examiner's attention is directed to the Veteran's complaints of fatigue and sleep disturbance during service and the Veteran's report of a continuity of symptomatology of snoring and gasping problems since service.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains denied, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



